NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



CALVIN ATKINS,                               )
                                             )
              Appellant,                     )
                                             )
v.                                           )      Case No. 2D18-2406
                                             )
STATE OF FLORIDA,                            )
                                             )
              Appellee.                      )
                                             )

Opinion filed April 24, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Lee
County; Nicholas Thompson, Judge.

Calvin Atkins, pro se.




PER CURIAM.


              Affirmed.


CASANUEVA, KELLY, and SALARIO, JJ., Concur.